DETAILED ACTION
This Office action is in response to the Amendment filed on 22 October 2021.  Claims 1-19 are pending in the application.

	This application is a continuation of application Serial No. 13/542.655, filed on 05 July 2012, now US Patent 10,186,458.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 17 September 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,186,158 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 5, 6, 8, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steckhan, US 2008/0105956, of record.
With respect to claim 1, Steckhan discloses a method for manufacturing a component, shown in Figs. 1A-1I, the method comprising: 
forming a plurality of components (in active layer 3) disposed on a front side 1a of a first carrier 1 (SOI wafer) comprising a semiconductor substrate, the plurality of components being separated from each other by kerf regions (see Fig. 1G), see Fig. 1A and paragraph [0006]-[0009]; 
attaching the front side 1a of the first carrier 1 on a second carrier 13, see Fig. 1D and paragraph [0012]; 
forming a planar metal pattern 15 on a backside of the first carrier 1, wherein the planar metal pattern 15 covers the backside of the first carrier 1 except over regions corresponding to the kerf regions, and wherein the planar metal pattern 15 comprises free standing metal blocks separated by the regions corresponding to the kerf regions, see Fig. 1G and paragraph [0013]; 
removing the second carrier 13 (see Fig. 1I and paragraph [0014]) and placing the first carrier 1 on a sawing foil 17 (see Fig. 1G and paragraph [0013]); and 

With respect to claim 5, in the method of Steckhan, the substrate 3 of the component and the planar metal pattern 15 comprises about the same thickness, as shown in Fig. 1G.
With respect to claim 6, although Steckhan discloses that the substrate, that is, active layer 3 has a thickness of about 40 µm or less (see paragraph [0006]), Steckhan lacks anticipation of the planar metal pattern 15 having a thickness of about 20 µm or more. However, the thickness of the planar metal pattern 15 would have been an obvious processing parameter to optimize and clearly ascertainable through routine experimentation. Therefore, it would have been obvious to the skilled artisan that the planar metal pattern 15 formed in the known method of Steckhan could have a thickness of about 20 µm or more. These claimed ranges of thicknesses are not deemed to patentably distinguish Applicant’s claimed method from the known method of Steckhan.
  
With respect to claim 8, Steckhan discloses a method for manufacturing a component, shown in Figs. 1A-1I, the method comprising: 
providing a first carrier 1 with a first main surface 1a at a front side of the first carrier 1 and a second main surface at a backside of the first carrier 1, see Fig. 1A and paragraphs [006]-[009]; 
disposing a plurality of components (in active layer 3) at the front side 1a of the first carrier 1, see Fig. 1A and paragraphs [0006]-[0009]; 

forming a planar patterned metal layer 15 over the second main surface of the first carrier 1, the planar metal pattern comprising free standing metal blocks separated by spaces, see Fig. 1G and paragraph [0013];
removing the second carrier 13 (see Fig. 1I and paragraph [0014]) and placing the first carrier 1 on a sawing foil 17 (see Fig. 1G and paragraph [0013]); and 
separating the component from the first carrier 1 along the spaces, see paragraph [0013].
With respect to claim 9, in the method of Steckhan, the first 1 carrier is thinned at the backside before the patterned metal layer 15 is formed.
Independent claims 1 and 8 have been amended to require the planar metal pattern is directly in contact with the sawing foil.  Although Steckhan discloses placing the first carrier 1 on a sawing foil 17 (see Fig. 1G and paragraph [0013]), Steckhan fails to disclose the planar metal pattern 15 is directly in contact with the sawing foil 17. It has been well established that “obvious to try”, that is, choosing from a finite number of identifiable predictable solutions, with a reasonable expectation of success, is an acceptable rationale to support a conclusion of obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The rationale to support a conclusion that the claim would have been obvious is that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Steckhan clearly teaches to attach a sawing foil 17 to the structure shown in Fig. 1G. Steckhan clearly recognizes the need to apply a sawing foil prior to dicing a wafer 

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103 as unpatentable over Steckhan, US 2008/0105956, as applied to independent claims 1 and 8 above, further in view of Stromberg et al., WO 99/48137, of record.
Steckhan is applied as above.  Although Steckhan discloses dicing is carried out, as shown in Fig. 1G (see paragraph [0013]), Steckhan lacks anticipation of separating the component from the first carrier 1 by laser cutting the first carrier1 along the regions.
Stromberg et al. disclose laser cutting a semiconductor wafer after the wafer is placed on a sawing foil, see the Abstract. Since Stromberg et al. disclose that laser cutting is a well-known method of separating the components on a semiconductor wafer, it would have been obvious to the skilled artisan to use laser cutting in the known method of Steckhan to separate the component from the first carrier 1.

s 2, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steckhan, US 2008/0105956, as applied to independent claims 1 and 8 above, further in view of Feng et al., US 2012/0217165, of record.
Steckhan is applied as above.  Although Steckhan discloses providing a backside planar metal pattern 15, see paragraph [0013], Steckhan lacks anticipation of forming the planar metal pattern 15 by forming a metal seed layer and electro-plating a metal on the metal seed layer. However, it is well-known in the art to form a planar metal pattern by electroplating using a metal seed layer to enhance bonding, see the Abstract and paragraphs [0012]-[0018] of Feng et al. It would have been obvious to the skilled artisan that the planar metal pattern 15 formed in the known method of Steckhan could have been deposited by electroplating using a metal seed layer, since this electro-plating method enhances bonding of the metal layer/pattern to the underlying substrate surface.  
Although Feng et al. disclose that the metal seed layer can be selectively deposited, it would have been within the purview of the skilled artisan to form a photoresist mask over the metal seed layer and to pattern the seed layer after deposition.  Both methods of patterning a layer are well-known in the art and are functionally equivalent methods of forming a pattern. The choice of either technique would have been within the purview of the skilled artisan, and both techniques would successfully result in a patterned layer.  It has been well established that an “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steckhan, US 2008/0105956, as applied to independent claim 8 above, and further in view of Noquil et al., US 2005/0206010, of record.
Steckhan is applied as above. Steckhan fails to teach that the singulated chips are paced on a lead frame and encapsulated or that placing the chip on the leadframe comprises wire bonding.  However, these are well known methods of packaging singulated chips, as taught by Noquil et al., see Fig. 17.  It would have been obvious to the skilled artisan to package the singulated chip of Steckhan by placing the chip on a leadframe by wire bonding and encapsulating the chip on the leadframe, as taught by Noquil et al., thereby providing a package which can be mounted on a circuit board.

Allowable Subject Matter
Claims 3, 4, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-19 are allowable over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter:  Although it is known in the art to form a planar metal pattern by forming a metal seed layer and electro-plating a metal of the planar metal pattern on the metal seed . 
Response to Arguments
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive. 
Independent claims 1 and 8 have been amended to require the planar metal pattern is directly in contact with the sawing foil.  Admittedly, Steckhan fails to disclose the planar metal pattern 15 is directly in contact with the sawing foil 17. However, it has been well established that “obvious to try”, that is, choosing from a finite number of identifiable predictable solutions, with a reasonable expectation of success, is an acceptable rationale to support a conclusion of obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Steckhan clearly teaches to attach a sawing foil 17 to the structure shown in Fig. 1G. Steckhan clearly recognizes the need to apply a sawing foil prior to dicing a wafer so that the separated semiconductor elements stay adhered to the sawing foil 17 until the separated semiconductor elements are positioned over a lead frame for packaging (see paragraphs [0013]-[0014]), thereby preventing any damage to the separated semiconductor elements. The structure shown in Fig. 1G of Steckhan has two surfaces to which the sawing foil 17 can be attached: the surface of second carrier 13 (as taught by Steckhan) or the surface of metal pattern 15. Therefore, there is a finite number of identifiable predictable solutions to the problem of applying a sawing foil to a structure .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of manufacturing a component in which a sawing foil is directly in contact with a metal pattern.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access 




MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822


/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822